DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 02/09/2021.  Claims 1-2, 4-6, 8-11 and 13-19 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Seetzen has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead et al. (US. Pub. No. 2007/0268211, hereinafter “Whitehead”) in view of Seetzen et al. .
As to claim 1,    (Currently Amended) Whitehead discloses a display [abstract, “a display”], comprising:
a light source [figure 1, first part of “12” which may be an array of light, figure 10, an array “50” of LEDs “52”] configured to emit light representing 
a display modulator [figures 1 and 10, display modulator “20”] configured to receive the light representing the approximation of the image and modulate the light to reproduce the image [paragraph 98, controller “39” may control the elements of array “50” to provide a low-resolution version of an image to be displayed on spatial light modulator “20”, controller “39” may control the elements of spatial light modulator “20” to supply features having a high spatial resolution and to otherwise correct the image provided by array “50”]; and
a mid-point redirector [figure 1, “16”] configured to direct the light emitted from the light source onto the display modulator in an overlapping pattern of illuminated areas, and
the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area [figure 1, the light emitted from a part of the light source 12 will be transmitted to a first area of the display modulator 20 without the mid-point modulator 16 as indicated by the arrowed straight line from 12 to 16; by adding the mid-point 16, the light 
wherein the display modulator is energized according to image data, a light field simulation of the overlapping pattern of illuminated areas on the display modulator, and the light that is re-directed 
Whitehead does not expressly disclose a light source configured to emit light representing a locally-dimmed approximation of an image to be displayed;
a display modulator configured to receive the light representing the locally-dimmed approximation of the image;
the mid-point modulator further configured to selectively re-direct light axially aligned toward a first area of the display modulator; to energize the display modulator according to selectively re-direct light. 
However, Whitehead discloses the light source is configured to independently emit light of an image to be displayed [paragraph 12, controlling an array of individually-controllable light-emitting elements to have brightnesses determined by a first set of image data].
In the same endeavored field, Seetzen teaches a display comprising a light source [figure 2, “48”] configured to emit light representing a locally-dimmed approximation of an image to be displayed [figure 2, paragraph 32, paragraph 45, each light source is spatially contained so as to be able to have localized control (i.e., local dimming) over the illumination of the spatial light modulator “46”];
 approximation of the image [figure 2, “46” receives the light representing the locally-dimmed approximation of the image, paragraphs 25-29].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to emit light representing a locally-dimmed approximation of an image to be displayed; a display modulator configured to receive the light representing the locally-dimmed approximation of the image, as taught by Seetzen, in order to be capable of evenly illuminating LCD panel or smoothly varying the brightness of illumination  from place to place across LCD panel in response to image data (Seetzen, paragraph 20).
Whitehead, as modified by Seetzen does not disclose the mid-point modulator further configured to selectively re-direct light axially aligned toward a first area of the display modulator; to energize the display modulator according to selectively re-direct light.
Deacon teaches a mid-point modulator [figure 40, “1352” and “1354”] configured to selectively re-direct light axially aligned toward a first area of a display pixel [figure 40, the light “1342” is selectively re-direct light axially aligned toward a display pixel “1366” by switching elements “1364”, column 65, lls. 13-16]; to energize the display pixel according to selectively re-direct light [figure 40, the display pixel “1366” is selectively energized according to the selectively re-direct light of light “1342”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to using a mid-point modulator comprising an array of optical switches, configured to selectively re-direct light axially aligned toward a first area of the display modulator; to energize the display modulator according to selectively re-direct light, as taught by Deacon, since it is a use of known technique to improve similar device 
As to claim 2,    (Currently Amended) Whitehead, as modified by Seetzen and Deacon, discloses the display according to claim 1, wherein the light that is selectively re-directed comprises light re-directed from one or more first areas of the display modulator corresponding to one or more relatively dark portions of the image to be displayed to one or more second areas of the display modulator corresponding to one or more relatively bright portions of the image to be displayed [Whitehead, figure 7, regions in between peaks have less intensity as “dark” areas of the display modulator “20” to relatively bright portions of the image, paragraph 74, the appearance of dark spots on bright backgrounds is acceptably degraded].
As to claim 3,    (Original) Whitehead, as modified by Seetzen and Deacon, discloses the display according to claim 1, wherein the mid-point redirector comprises an array of optical switches [Deacon, figure 40, mid-point modulator “1352” and “1354” comprises an array of optical switches “1364”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4,    (Currently Amended) Whitehead, as modified by Seetzen and Deacon, discloses the display according to claim 1, wherein changes in the mid-point redirector further include corresponding changes in the light field simulation [Whitehead, figure 7, the light intensity for pixels is based on the overlapping light field simulation profile according to the changes of the mid-point modulator “16”].
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Deacon, as applied to claim 1 above, further in view of Yamagishi et al. (US. Pub. No. 2010/0171935, hereinafter “Yamagishi”).
claim 5,    (Currently Amended) Whitehead, as modified by Seetzen and Deacon, discloses the display according to any of claim 1, further comprising: 
a spreading function to diffuse the overlapping pattern of illuminations [Whitehead, figure 7, paragraph 76, “spreads into adjacent pixels”].
Whitehead, as modified by Seetzen and Deacon, does not explicitly disclose the display comprising a spreader between the light source and the mid-point redirector, the spreader configured to diffuse the overlapping pattern of illuminated areas.
Yamagishi teaches a display comprising a spreader [figure 1, 2R, 2G, 2B] between a light source and an optical modulator [figure 1, between a light source 1R, 1G, 1B and a modulator 3], the spreader configured to diffuse a pattern of illuminated areas [figure 1, paragraph 76].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a spreader between a light source and an optical modulator to diffuse a pattern of illuminated areas, as taught by Yamagishi, since it is a use of know technique to improve similar display devices in the same way as to guide light to the optical modulator.
As to claim 7,    (Original) Whitehead, as modified by Seetzen, Deacon and Yamagishi, discloses the display according to claim 5, wherein the spreader comprises holographic material that diffuses the light at a pre-determined angle [Whitehead, figures 6A and 6B, lens element “40” may comprise a lens such as a holographic lens] or with a predetermined point spread function.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Deacon, further in view of Yamagishi, as .
As to claim 6,    (Currently Amended) Whitehead, as modified by Seetzen, Deacon and Yamagishi, discloses the display according to claim 5.
Whitehead, as modified by Seetzen, Deacon and Yamagishi, does not disclose wherein the spreader comprises reflective optical walls that direct a spread of the light in a manner that fills a predetermined illumination pattern on the display modulator.
Nguyen teaches a display wherein a spreader comprises reflective optical walls [figure 12, beam spreader “1204” comprises reflective optical wall] that direct the spread of the light in a manner that fills a predetermined illumination pattern on a display modulator [figure 12, light is spread in a predetermined illumination pattern on the display].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a spreader to diffuse light of illuminations wherein the spreader comprises reflective optical walls that direct the spread of the light in a manner that fills a predetermined illumination pattern on the display modulator, as taught by Nguyen, in order to provide an improved lighting system for use in a display device (Nguyen, paragraph 24).
Claims 8-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Yamagishi.
As to claims 8 and 15,    (Currently Amended) Whitehead discloses a display [abstract, “a display”], associated with its method of content display, comprising:
an array of light sources configured to 
array of light sources based on control signals [figure 1, an array of light sources “12”, “47R-G-B” and “16R-G-B”, abstract, light modulator may be controlled to adjust the intensity of light, paragraph 73], and 

a spreading function configured to spread the light from the array of light sources and provide spread illumination patterns of the light [figure 7, “spread function”, paragraph 76, “spreads into adjacent pixels”];
a processor [figure 4, controller “39”, paragraph 53, controller “39” may comprise data processor] configured to 
determine the approximation based on image data representing the image and on optical characteristics of the spreader [paragraph 98, controller “39” may control the elements of array “50” to provide a low-resolution version of an image to be displayed on spatial light modulator “20”, controller “39” may control the elements of spatial light modulator “20” to supply features having a high spatial resolution and to otherwise correct the image provided by array “50”], 
calculate the energy levels of the array of light sources based on the approximation of the image and the spread illumination patterns, and 
generate the control signals for adjusting the energy levels of the array of light sources for producing the approximation of the image through the spread illumination patterns [paragraphs 72-73, the controller causes the resulting image to provide an approximation of the desired image, divide the desired luminance values by the intensity of light incident from the 
a display modulator configured to 
receive the light representing the approximation of the image through the spread illumination patterns and modulate the light to reproduce the image [paragraphs 72-73, the controller causes the resulting image to provide an approximation of the desired image, divide the desired luminance values by the intensity of light incident from the low-resolution light modulator, wherein the intensity of light can be computed to generate the distribution signals on the higher resolution spatial light modulator].
Whitehead does not explicitly disclose a light source configured to emit light representing a locally-dimmed approximation of an image to be displayed;
a display modulator configured to receive the light representing the locally-dimmed approximation of the image;
a spreader configured to spread light from the light sources. 
However, Whitehead discloses the light source is configured to independently emit light of an image to be displayed [paragraph 12, controlling an array of individually-controllable light-emitting elements to have brightnesses determined by a first set of image data].
In the same endeavored field, Seetzen teaches a display comprising a light source [figure 2, “48”] configured to emit light representing a locally-dimmed approximation of an image to be displayed [figure 2, paragraph 32, paragraph 45, each light source is spatially contained so as to be able to have localized control (i.e., local dimming) over the illumination of the spatial light modulator “46”];
 approximation of the image [figure 2, “46” receives the light representing the locally-dimmed approximation of the image, paragraphs 25-29].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to emit light representing a locally-dimmed approximation of an image to be displayed; a display modulator configured to receive the light representing the locally-dimmed approximation of the image, as taught by Seetzen, in order to be capable of evenly illuminating LCD panel or smoothly varying the brightness of illumination  from place to place across LCD panel in response to image data (Seetzen, paragraph 20).
Whitehead, as modified by Seetzen does not disclose a spreader configured to spread light from the light sources.
Yamagishi teaches a display comprising a spreader [figure 1, 2R, 2G, 2B] between a light source and an optical modulator [figure 1, between a light source 1R, 1G, 1B and a modulator 3], the spreader configured to diffuse a pattern of illuminated areas [figure 1, paragraph 76].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a spreader between a light source and an optical modulator to diffuse a pattern of illuminated areas, as taught by Yamagishi, since it is a use of know technique to improve similar display devices in the same way as to guide light to the optical modulator.
As to claims 9 and 17,    (Currently Amended) Whitehead, as modified by Seetzen and Yamagishi, discloses the display according to claim 8, associated with its method of content display, wherein the control signals for adjusting the energy levels of the array of light sources for producing the locally-dimmed approximation of the image include control signals for locally 
As to claims 10 and 18,    (Currently Amended) Whitehead, as modified by Seetzen and Yamagishi, discloses the display according to claim 8, associated with its method of content display, wherein the control signals for adjusting the energy levels of the array of light sources for producing the locally-dimmed approximation of the image include control signals for locally dimming a portion of the array of light sources corresponding to a relatively dark portion of the locally-dimmed approximation of the image [Whitehead, paragraphs 72-73, the controller causes the resulting image to provide an approximation of the desired image, divide the desired luminance values by the intensity of light incident from the low-resolution light modulator, wherein the intensity of light can be computed to generate the distribution signals on the higher resolution spatial light modulator, claim 1, a local dimming array, figure 7, regions in between peaks have relatively dark portions of the approximation of the image].
As to claim 11,    (Currently Amended) Whitehead, as modified by Seetzen and Yamagishi, discloses the display according to claim 8, wherein the processor is further configured to generate modulation signals for adjusting the display modulator based on the image data and the array of light sources that are adjusted [Whitehead, paragraphs 72-73, the controller causes the resulting image to provide an approximation of the desired image, divide the desired luminance values by the intensity of light 
As to claim 12,    (Original) Whitehead, as modified by Seetzen and Yamagishi, discloses the display according to claim 8, wherein the spread illumination patterns overlap on the display modulator [Whitehead, figure 7, paragraph 76, “spreads into adjacent pixels”].
As to claim 16,    (Currently Amended) Whitehead, as modified by Seetzen, Yamagishi and Deacon, discloses the method according to claim 15, further comprising:
performing a light field simulation of the spread illumination patterns [Whitehead, figure 7, overlapping pattern, the light intensity for pixels is based on the overlapping light field simulation profile].
Claims 13-14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Yamagishi, as applied to claims 8 and 15 above, further in view of Deacon.
As to claims 13 and 19,    (Currently Amended) Whitehead, as modified by Seetzen and Yamagishi, discloses the display according to claim 8, associated with its method of content display, further comprising:
a mid-point redirector [figure 1, “16”], the midpoint redirector configured to re-direct the light from transmitting toward a first area of the display modulator to transmitting toward a second area of the display modulator different from the first area [figure 1, the light emitted from a part of the light source 12 will be transmitted to a first area of the display modulator 20 without the mid-point modulator 16 as indicated by the arrowed straight line from 12 to 16; by adding the mid-point 16, the light is re-directed to a second area of 20; and the light axial is also re-directed as indicated by the straight arrowed light passing from surface 18 through 20 to surface 22].

Deacon teaches a mid-point modulator [figure 40, “1352” and “1354”] configured to selectively re-direct light axially aligned toward a first area of a display pixel [figure 40, the light “1342” is selectively re-direct light axially aligned toward a display pixel “1366” by switching elements “1364”, column 65, lls. 13-16]; to energize the display pixel according to selectively re-direct light [figure 40, the display pixel “1366” is selectively energized according to the selectively re-direct light of light “1342”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to using a mid-point modulator comprising an array of optical switches, configured to selectively re-direct light axially aligned toward a first area of the display modulator; to energize the display modulator according to selectively re-direct light, as taught by Deacon, since it is a use of known technique to improve similar device in the same way in order to selectively direct at least part of at least one of the lights to illuminate a first area to a second area and control routing of optical energy (Deacon, abstract).
Whitehead, as modified by Seetzen, Yamagishi and Deacon, discloses the claimed invention except a mid-point redirector between the spreader and the display modulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose a mid-point redirector between the spreader and the display modulator, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 14,    (Currently Amended) Whitehead, as modified by Seetzen, Yamagishi and Deacon, discloses the display according to claim 13, wherein the processor is further that is selectively re-directed by the mid-point redirector [Whitehead, figure 7, overlapping pattern, the light intensity for pixels is based on the overlapping light field simulation profile, paragraph 12,  the brightness of the lighting device is determined by the set of image data, paragraph 42, light is modulated according to data defined by an image, paragraphs 94-95].
As to claim 20, (Original) see the above discussion of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622